Case 2:17-cv-11447-MAG-SDD
            Case: 18-1934 Document:
                            ECF No. 12-1
                                    15 filed
                                           Filed:
                                             04/30/19
                                                  04/30/2019
                                                         PageID.68
                                                               Page:Page
                                                                     1   1 of 4                    (1 of 4)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                  Filed: April 30, 2019


Mr. Lloyl Tennison
F.C.I. Milan
P.O. Box 1000
Milan, MI 48160

Ms. Patricia Gaedeke
United States Attorney's Office
211 W. Fort Street, Suite 2001
Detroit, MI 48226

                     Re: Case No. 18-1934, Lloyl Tennison v. J. Terris
                         Originating Case No. : 2:17-cv-11447

Dear Mr. Tennison and Counsel:

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Robin L. Johnson
                                                  Case Manager
                                                  Direct Dial No. 513-564-7039

cc: Mr. David J. Weaver

Enclosure

Mandate to issue
Case 2:17-cv-11447-MAG-SDD
            Case: 18-1934 Document:
                            ECF No. 12-2
                                    15 filed
                                           Filed:
                                             04/30/19
                                                  04/30/2019
                                                         PageID.69
                                                               Page:Page
                                                                     1   2 of 4                       (2 of 4)



                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 18-1934

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


LLOYL TENNISON,                                          )
                                                                          FILED
                                                                     Apr 30, 2019
                                                         )      DEBORAH S. HUNT, Clerk
       Petitioner-Appellant,                             )
                                                         )
v.                                                       )   ON APPEAL FROM THE UNITED
                                                         )   STATES DISTRICT COURT FOR
J. A. TERRIS, Warden,                                    )   THE EASTERN DISTRICT OF
                                                         )   MICHIGAN
       Respondent-Appellee.                              )
                                                         )
                                                         )



                                               ORDER


       Before: GUY, GIBBONS, and NALBANDIAN, Circuit Judges.


       Lloyl Tennison, a federal prisoner proceeding pro se, appeals the denial of his 28 U.S.C.
§ 2241 petition. This case has been referred to a panel of the court that, upon examination,
unanimously agrees that oral argument is not needed. See Fed. R. App. P. 34(a).
       Tennison was charged with conspiring to manufacture and distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846, in the Central District of Illinois. He pleaded guilty
to that offense and received the statutory minimum sentence of twenty years in prison based on
the quantity of methamphetamine involved and his prior state conviction for possessing material
used to manufacture methamphetamine. See 21 U.S.C. § 841(b)(1)(A). The Seventh Circuit
affirmed his conviction and sentence. See United States v. Sidell, 553 F. App’x 619, 625 (7th Cir.
2014). Tennison then filed an unsuccessful 28 U.S.C. § 2255 motion in the Central District of
Case 2:17-cv-11447-MAG-SDD
            Case: 18-1934 Document:
                            ECF No. 12-2
                                    15 filed
                                           Filed:
                                             04/30/19
                                                  04/30/2019
                                                         PageID.70
                                                               Page:Page
                                                                     2   3 of 4                       (3 of 4)
                                           No. 18-1934
                                               -2-
Illinois, and the Seventh Circuit denied him a certificate of appealability. See Tennison v. United
States, No. 15-1113, 2015 WL 1540990 (C.D. Ill. Apr. 1, 2015).
         After transferring to a federal facility in Michigan, Tennison filed his § 2241 petition,
claiming that the state conviction used to determine his sentence no longer qualified as a “felony
drug offense” for purposes of § 841(b)(1)(A) based on Mathis v. United States, 136 S. Ct. 2243
(2016). He also argued that the definition of “felony drug offense” was void for vagueness. See
21 U.S.C. § 802(44) (defining “felony drug offense”). The district court denied Tennison’s
petition because he could not challenge his sentence via § 2241 and because his claims lacked
merit.
         We review the denial of a § 2241 petition de novo. See Wooten v. Cauley, 677 F.3d 303,
306 (6th Cir. 2012). A federal prisoner cannot challenge the legality of his sentence—rather than
the execution of his sentence—via a § 2241 petition unless he can satisfy § 2255’s savings clause.
See Wooten, 677 F.3d at 307; see also 28 U.S.C. § 2255(e). To satisfy that clause, he must “show
that § 2255 provides an ‘inadequate or ineffective’ means for challenging the legality of his
detention.” Wooten, 677 F.3d at 307. More specifically, in the context of a sentencing challenge,
a prisoner must show “(1) a case of statutory interpretation, (2) that is retroactive and could not
have been invoked in the initial § 2255 motion, and (3) that the misapplied sentence presents an
error sufficiently grave to be deemed a miscarriage of justice or a fundamental defect.” Hill v.
Masters, 836 F.3d 591, 595 (6th Cir. 2016).
         Tennison does not make that showing. At bottom, his petition is predicated on Mathis
applying to his case. But Mathis has no bearing on his case because “this court does not employ
a categorical approach to determining whether a prior conviction constitutes a ‘felony drug
offense’ for purposes of section 841(b)(1).” United States v. Soto, 8 F. App’x 535, 541 (6th Cir.
2001). Tennison’s vagueness challenge also fails because it is not based on any retroactive case
that he could not have relied on in his initial § 2255 motion.
Case 2:17-cv-11447-MAG-SDD
            Case: 18-1934 Document:
                            ECF No. 12-2
                                    15 filed
                                           Filed:
                                             04/30/19
                                                  04/30/2019
                                                         PageID.71
                                                               Page:Page
                                                                     3   4 of 4   (4 of 4)
                                       No. 18-1934
                                           -3-
      We AFFIRM the district court’s denial of Tennison’s § 2241 petition.


                                          ENTERED BY ORDER OF THE COURT




                                          Deborah S. Hunt, Clerk
